DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 and 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4, 6, and 8-11, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 12-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Engel (20030132243). For claims 4-6, it has been assumed that the eccentric mechanism is not a required part of the claimed invention because claim 4 indicates that the inclusion of the eccentric mechanism is matter of preference. Likewise, it has been assumed that the pressure element recited in claim 6 is not a required part of the claimed invention. In claims 8-11, it has been assumed that all limitations following the word “preferably” are not a required part of the claimed invention.
Regarding claim 1, Engel discloses a dosing system (10) with an actuator unit (30) and a fluidic unit (12) which can be coupled thereto in a detachable manner (par. 0042), wherein the fluidic unit has a nozzle (11) and an element (13), mounted in a movable manner, and the actuator unit has an actuator system (31), in order to actuate the movable element of the fluidic unit, wherein the fluidic unit has a first plug coupling part (21) and the actuator unit has a second plug coupling part (32 and 33), which can be plugged into one another for coupling the fluidic unit to the actuator unit along a plugging axis and can be coupled to one another integrally (Fig. 2).
Regarding claim 2, the actuator unit and the fluidic unit are constructed in such a manner that the fluidic unit can be coupled to the actuator unit under at least two different rotational positions around the plugging axis. This is possible because the Engel apparatus does not contain any structure that would prevent the first coupling part (21) from being rotated prior to coupling with the second coupling part (32).
Regarding claim 3, the first plug coupling part and the second plug coupling part have interacting projections and/or recesses (33 and bore of 21 surrounding 33 as shown Fig. 2).
Regarding claim 4, the dosing system having a mechanism (34), which is constructed in order to press the first plug coupling part and the second plug coupling part against one another in a mutually plugged position.
Regarding claim 5, the mechanism acts on an internal plug coupling 2Docket No. 001300-000083 part (33) of the two plug coupling parts and presses the same against an inner wall of an outer plug coupling part (the flange of 21 as shown in Fig. 2) of the two plug coupling parts.
Regarding claim 6, the mechanism acts on at least one of the two plug coupling parts (Fig. 2).
Regarding claim 7, the fluidic unit has a connecting piece (21) as first plug coupling part and the actuator unit has a mount (32) for the connecting piece of the fluidic unit as second plug coupling part.
Regarding claim 12, the second plug coupling part can be adjusted along the plugging axis relatively to further components of the actuator unit and/or wherein the first plug coupling part can be adjusted along the plugging axis relatively to further components of the fluidic unit (par. 0042).
Regarding claim 13, the first and/or the second plug coupling part are produced as turned parts (piston 13 may be threaded or turned into first plug coupling part 21; par. 0030).
Regarding claim 14, the fluidic unit has a nozzle (11), an element (13) mounted in a movable manner and a first plug coupling part (21), which can be plugged4Docket No. 001300-000083 along a 
Regarding claim 15, the actuator unit has a second plug coupling part (32 and 33), which can be plugged along a plugging axis into or over a first plug coupling part (21) of a fluidic unit (12) of the dosing system and can be coupled to the same, in order to couple the fluidic unit (Fig. 2), which has a nozzle (11) and an element (13) mounted in a movable manner, to the actuator unit in a detachable manner (par. 0042), so that an actuator system (31) of the actuator unit can actuate the element, mounted in a movable manner, of the fluidic unit.
Regarding claim 16, Engel discloses a method for the detachable coupling of a fluidic unit (12) to an actuator unit (30) of a dosing system (10), wherein plug coupling parts (21, 32, and 33) of the fluidic unit and the actuator unit are plugged into one another along a plugging axis and are coupled to one another integrally (Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engel in view of Fliess et al. (20160004257).
Regarding claim 8, Engel DIFFERS in that it does not disclose the fluidic unit has a heating device. Attention, however, is directed to the Fliess reference, which discloses a heating device (11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Engel reference in view of the teachings of the Fliess reference by employing a heating device for the purpose of controlling the viscosity of the fluid (par. 0061 of Fliess).
Regarding claim 9, a nozzle section (19 of Fliess) is fixed in a material block (11 of Fliess) in a detachable manner (par. 0061 of Fliess).
Regarding claim 10, the nozzle section is fixed in the material block, by means of a clamping screw (par. 0109 and Fig. 1 of Fliess)3Docket No. 001300-000083.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engel in view of Aguilar et al. (9346075).
Regarding claim 11, Engel DIFFERS in that it does not disclose a heating device as claimed. Attention, however, is directed to the Aguilar reference, which discloses a heating device and a heating control connection (col. 11, lines 28-42).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Engel reference in view of the teachings of the Aguilar reference by employing a heating device and heating control connection for the purpose of controlling the viscosity of the fluid. 
The limitation “for connection to a heating control and a memory unit, in which data for the heating control assigned to the actuator unit and/or the fluidic unit, particularly the heating device, are stored,” is considered the intended use of the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNELL ALAN LONG whose telephone number is (571)270-5610.  The examiner can normally be reached on Mon - Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DURAND can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DONNELL A LONG/Primary Examiner, Art Unit 3754